Citation Nr: 1041357	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
leg fracture.  

2.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to residuals of a right leg 
fracture.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to residuals of a right leg 
fracture. 

4.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to residuals of a right leg 
fracture.  

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to residuals of a right leg 
fracture.   


REPRESENTATION

Veteran  represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 
1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2005 rating decision of the Muskogee, 
Oklahoma, VA Regional Office (RO).  In connection with his 
appeal, the Veteran testified before the undersigned in 
Washington, D.C., via videoconference in February 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

This case has previously come before the Board.  In September 
2009, the matters were remanded to the agency or original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The Board notes the claim for a gastrointestinal disorder was 
originally raised as a claim for service connection for 
gastroesophageal reflux disease; however, the issue has been 
expanded to encompass other diagnoses of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim 
includes any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below, a 
remand is unfortunately necessary.

Orthopedic disabilities

The Veteran claims direct service connection for residuals of a 
right leg fracture, and secondary service connection for 
bilateral knee, bilateral ankle and bilateral hip disabilities.  
He asserts he sustained a stress fracture to the right leg during 
service in boot camp, and again while stationed at Camp 
Pendleton, noting that he was treated at Balboa Naval Hospital, 
profiled with a restriction of no running, and placed on light 
duty.  He also reported during an August 2005 VA examination that 
he was medically discharged from service due to his knees.

Service records associated with the claims file are negative for 
hospitalization, profile or light duty.  However, it is unclear 
whether all service records are in the claims file.  In a 
February 1976 VA Form 07-3101, Request for Information, in 
association with an unrelated claim, the AOJ requested 
verification of service dates and noted the following:

Furnish all active duty dates and character of 
discharge.  Furnish all medical clinical 
records to include entrance and discharge 
examination.  Medical/records/requested 
separately.  

In response to the requests, service treatment records were 
received and the service department noted that, "[t]he medical 
information requested should be obtained from the Chief Bureau of 
Medicine and Surgery, Department of the Navy, Washington, D.C. 
20372."  It does not appear that any further action was taken to 
obtain records from that repository.  

In light of the indication from the service department that 
additional medical records may be available, coupled with the 
Veteran's assertions, the Board finds that an additional attempt 
to obtain any outstanding service records from the above address 
should be made, as well as a request for the Veteran's personnel 
records and any records from Balboa Naval Hospital.  

Additionally, records obtained pursuant to the Board's prior 
remand reflect various diagnoses of the bilateral lower 
extremities, including a right distal tibial fracture and 
arthritis in the bilateral knees and hips.  Furthermore, the 
available service treatment records demonstrate complaints of 
pain in the left medial tibia, a stress fracture to the left 
shin, possible shin splints and trauma to the left heel.
Accordingly, as there is evidence of current disability, an 
indication that such may be related to service and insufficient 
evidence upon which to base a determination, the Veteran should 
be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Gastrointestinal disability

The Veteran also seeks service connection for a gastrointestinal 
disability on a direct basis, and as secondary to medications 
taken for his bilateral lower extremity disabilities.  VA 
outpatient records indicate a diagnosis of dyspepsia.  
Additionally, an April 1975 service treatment record reflects a 
possible right inguinal hernia.  Based on such, the low threshold 
for obtaining a VA examination has been met for the claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all service personnel 
records pertaining to the Veteran between 
August 1974 and December 1975 from the 
National Personnel Records Center (NPRC), and 
associate any records received with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

2.  Request copies of all treatment records 
pertaining to the Veteran between August 1974 
to December 1975from Balboa Naval Hospital in 
San Diego, California.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

3.  Request copies of all service records 
pertaining to the Veteran from the Chief 
Bureau of Medicine and Surgery, Department of 
the Navy, Washington, D.C. 20372.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

4.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any diagnosed disabilities of the 
right leg, bilateral ankles, bilateral knees 
and bilateral hips.  The claims file must be 
reviewed in conjunction with the examination.  
All testing deemed necessary must be 
conducted and results reported in detail.  
Based on the review and the physical 
examination, the physician is asked to render 
an opinion as to (1) whether any identified 
disability of the right leg, bilateral 
ankles, bilateral knees and bilateral hips is 
at least as likely as not (50% or greater 
likelihood) medically related to his military 
service, to include complaints of pain in the 
left medial tibia, a stress fracture to the 
left shin, possible shin splints and trauma 
to the left heel therein; and, (2) whether it 
is at least as likely as not (50% or greater 
likelihood) that any identified disability of 
the bilateral ankles, bilateral knees and 
bilateral hips has been caused by, or has 
increased in severity due to, residuals of an 
in-service right leg fracture.  A rationale 
for any opinion offered is requested.

5.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
gastrointestinal disability diagnosed, to 
include dyspepsia.  The claims file must be 
reviewed in conjunction with the examination.  
All testing deemed necessary must be 
conducted and results reported in detail.  
Based on the review and the physical 
examination, the physician is asked to render 
an opinion as to: (1) whether it is at least 
as likely as not (50% or greater likelihood) 
that the Veteran's gastrointestinal 
disability (to include dyspepsia) is 
medically related to his military service, to 
include the notation of a possible right 
inguinal hernia therein; and, (2) whether it 
is at least as likely as not (50% or greater 
likelihood) that any gastrointestinal 
disability has been caused by, or has 
increased in severity due to, the Veteran's 
medication regimen, and if so, by which 
medications.  A rationale for any opinion 
offered is requested.

6.  Thereafter, the claims should be 
readjudicated.  The AOJ should review all 
development and opinions for adequacy and any 
further action necessary in that regard 
should be accomplished prior to returning the 
claims file to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


